Citation Nr: 9914715	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which reduced the evaluation for the 
veteran's service-connected bilateral hearing loss from 50 
percent to 40 percent disabling.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that in its April 1999 Informal Hearing 
Presentation the veteran's service representative requested 
that the issue of entitlement to service connection for 
tinnitus be referred back to the RO for adjudication.  
However, as a review of the record reveals that the veteran 
has already been granted service connection for this 
disorder, a referral to the RO is not warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  Material improvement in the veteran's bilateral hearing 
loss disability has not been shown.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.344, 4.7, 4.87, 
Diagnostic Codes 6104, 6105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The RO reduced the veteran's disability evaluation for his 
bilateral hearing loss from 50 percent to 40 percent in 
October 1997, effective February 1, 1998, following VA 
audiological examinations.  A review of the record reveals 
that service connection for bilateral hearing loss was 
originally granted by a rating decision dated in August 1964, 
at which time a noncompensable (zero percent) rating was 
assigned.  This rating was increased to 10 percent by a 
rating decision dated in December 1988, and again increased 
from 10 percent to 50 percent by a rating decision dated in 
August 1990, which established an effective date for this 
higher rating of April 18, 1990.  This 50 percent evaluation 
was continuously in effect until the February 1, 1998 
reduction to 40 percent.

Ratings which have been in effect for five or more years are 
protected under the provisions of 38 C.F.R. § 3.344 (1998), 
which sets forth certain regulatory requirements which must 
be complied with before these evaluations may be reduced.  
Brown v. Brown, 5 Vet.App. 413, 417 (1993).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1998 (hereinafter, the "Court") 
identified general regulatory requirements which are 
applicable to all rating reductions, including those which 
have been in effect for five years or more.  Pursuant to 38 
C.F.R. § 4.1, it is essential, both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.  Brown, 5 Vet.App. at 420.  
Similarly, 38 C.F.R. § 4.2 (1998) establishes that "[i]t is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of the disability present."  Id.  The Court has 
held that these provisions "impose a clear requirement" 
that rating reductions be based on the entire history of the 
veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 (1998) provides that when any 
change in an evaluation is to be made, "the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms."  Id., 5 Vet.App. at 420-421.  In 
light of these provisions, 

...the RO and Board are required in any 
rating-reduction case to ascertain, based 
on the entire recorded history of the 
condition, whether the evidence reflects 
an actual change in the disability and 
whether the examination reports 
reflecting such change are based upon 
thorough examinations.

Id., 5 Vet.App. at 421 (citation omitted).

Finally, under the provisions of 38 C.F.R. §§ 4.2 and 4.10 
(1998), a rating reduction may not be based solely on the 
fact that an improvement has actually occurred, but also on 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Id.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule has 
established eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100-6110 
(1998).  The assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

The veteran's claims file contains numerous relevant VA 
audiological examination reports.  On the authorized 
audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
70
85
85
LEFT
35
45
70
90
90

Pure tone threshold levels averaged 78 decibels for the right 
ear and 73 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 60 percent in 
the right ear and of 64 percent in the left ear.  These 
results equate to level VII hearing in the right ear and 
level VII hearing in the left ear, which warrants a 40 
percent rating under 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6104.

On the authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
70
85
85
LEFT
40
45
70
90
95

Pure tone threshold levels averaged 80 decibels for the right 
ear and 75 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 68 percent in 
the right ear and of 58 percent in the left ear.  These 
results equate to level VI hearing in the right ear and level 
VIII hearing in the left ear, which again warrants a 40 
percent rating under DC 6104.

On the authorized audiological evaluation in December 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
75
90
90
LEFT
60
70
75
100
105

Pure tone threshold levels averaged 84 decibels for the right 
ear and 88 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 77 percent in 
the right ear and of 62 percent in the left ear.  These 
results equate to level V hearing in the right ear and level 
VIII hearing in the left ear, which warrants a 30 percent 
rating under DC 6103.

On the authorized audiological evaluation in February 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
70
90
85
LEFT
50
65
70
95
95

Pure tone threshold levels averaged 81 decibels for the right 
ear and 81 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 72 percent in 
the right ear and of 68 percent in the left ear.  These 
results equate to level VI hearing in the right ear and level 
VI hearing in the left ear, which warrants a 30 percent 
rating under DC 6103.

Most recently, the veteran underwent a VA audiological 
examination in September 1998.  At that time, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
85
85
LEFT
50
65
70
95
95

Pure tone threshold levels averaged 81 decibels for the right 
ear and 81 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 64 percent in 
the right ear and of 60 percent in the left ear.  These 
results equate to level VII hearing in the right ear and 
level VII hearing in the left ear, which warrants a 40 
percent rating under DC 6104.

In addition to these audiological results, the veteran's 
claims file also contains a statement from the Chief of 
Audiology and Speech Pathology at the Omaha, Nebraska VA 
Medical Center (VAMC).  In his letter, this physician noted 
that the veteran's rating for hearing loss had recently been 
reduced from 50 percent to 40 percent disabling.  He then 
commented as follows:

In reviewing the hearing tests that we 
have done for you over the years, there 
has been a gradual decrease in what we 
call puretone sensitivity, that is, your 
hearing has become worse during that 
time.  Another test that we do, known as 
the word recognition test, also was not 
very good.  However, the results of this 
test tend to be more variable than the 
puretone test.  This means you can slip 
from one category to the next in the 
rating tables if you are close to the cut 
off value.  Although this has occurred in 
your case, it is my opinion that your 
hearing, in fact, has not improved 
contrary to what is stated in the [RO's 
rating] letter.  I think this is a 
function of the variability that can 
sometimes result on these tests, as 
mentioned above.

This physician then recommended that the veteran show this 
letter to the rating Board and ask them to consider re-
instating the 50 percent rating.

In addition, also of record are numerous statements from 
friends and relatives of the veteran, mostly dated in June 
1998, which support the veteran's claim that his hearing has 
not improved.  On the contrary, several of these statements 
indicate that the veteran's hearing and ability to function 
due to hearing loss have worsened in recent years.

In July 1998, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that he was 
essentially a loner, since he was unable to interact socially 
due to his difficulty hearing.  He stated that he could not 
go to movies or use a standard telephone, or hear a doorbell 
or telephone ringing.  He also stated that his hearing had 
not improved, and that doctors had told him they could not 
understand how his hearing could have improved after such a 
long period of deterioration, since he had nerve loss-type 
hearing impairment.

In reviewing this evidence, the Board observes that, 
according to the results obtained from audiological testing, 
the veteran's hearing does indeed meet the criteria for a 40 
percent rating under the VA's rating table.  As such, the 
veteran's hearing appears to have improved in recent years.  
However, as the regulations discussed above make clear, it is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.  In this regard, the Board finds the statement 
by the VA Chief of Audiology made in October 1997 to be 
particularly relevant.  This examiner stated that he had 
reviewed the evidence contained in the veteran's claims file, 
then opined that "[i]n reviewing the hearing tests that we 
have done for you over the years, there has been a gradual 
decrease in ...puretone sensitivity."  Furthermore, he 
commented that "it is my opinion that your hearing, in fact, 
has not improved contrary to what is stated in the [RO's 
rating] letter."  The Board attaches great weight to this 
statement for several reasons.  First, the author of this 
statement was the Chief of Audiology at a VAMC, and as such 
undoubtedly possesses extensive expertise in the area of 
analyzing the progress and course of hearing loss.  Second, 
he made his statement based upon a review of all of the 
audiological examinations to that date, rather than a mere 
"snapshot" view of the veteran's hearing acuity at the time 
of one particular test.  Finally, this examiner performed 
several of the veteran's previous hearing tests, and thus 
most likely would have been familiar with the course of the 
veteran's disability and ongoing treatment over the course of 
the prior several years.

In addition, the regulations indicate that any improvement 
must actually represent an actual change in the condition.  
In this regard, this examiner also stated that he attributed 
the veteran's hearing "improvement" to "the variability 
that can sometimes result on these [audiological] tests," 
particularly if one is close to the cut off values in the VA 
hearing loss tables.  This appears to be the case in the 
veteran's situation, since at the time of the most recent 
September 1998 examination, a change of only one decibel in 
the average puretone decibel loss (from 81 to 80) for either 
the right or left ear, or a change of a mere one percent of 
discrimination (from 60 to 59) in the left ear, would have 
resulted in a 50 percent rating according to the rating 
table.

Finally, the Board notes that a rating reduction may not be 
based solely on the fact that an improvement has actually 
occurred, but also on whether the improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  In this 
regard, the Board finds that the veteran's RO hearing 
testimony, which the Board finds credible, combined with 
multiple lay statements from friends and family, provide 
persuasive, specific evidence that the veteran's ability to 
function under the ordinary conditions of life has not 
improved at all in recent years.

For the foregoing reasons, the Board finds that he veteran is 
entitled to restoration of his prior 50 percent disability 
evaluation under DC 6105, effective the date of the 
reduction.




ORDER

Restoration of a 50 percent rating for bilateral hearing loss 
is granted, subject to the controlling regulations governing 
the payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

